Response to Arguments
Applicant's arguments filed April 4, 2022 (“the remarks”) have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 11 of the remarks, Applicant argues that Creegan fails to disclose splitting the ends of the metal plates. The examiner agrees. However, the examiner still believes that it would be obvious to form the metal plates of Creegan with a splitting process as taught by Johnston, which teaches forming a component with split ends similar in shape to the split ends of Creegan. 
On pages 12-13 of the remarks, Applicant argues that Johnston fails to teach moving the clamping device during splitting and the claimed cutting edge. The examiner agrees that Johnston fails to teach these claimed features. However, the examiner is not persuaded that it isn’t obvious to modify the splitting operation and cutting edge in view of the teachings and motivations provided in Hallock and Anderson.
On pages 13 and 15-16 of the remarks, Applicant argues that the tapers on the punch of Hallock are opposite to that of the claimed invention, therefore, one of skill in the art would not look to Hallock.
Hallock is being used to modify the splitting operation of Johnston such that the clamps move downward during the operation. Hallock provides motivation for this, i.e. to better support the workpiece. Thus, the punch of Hallock is not being used in the rejection. Further, as explained by Applicant on page 13 of the remarks, the shape of the punch of Hallock is designed to compress the split ends. However, as taught by Johnston, when forming split ends that are shaped to be parallel, the punch does not need to compress the split ends during splitting. Instead, after splitting, the split ends are formed into their desired shape. Thus, the examiner believes it is obvious to use the method of moving the clamps as taught by Hallock while also using a differently shaped punch.
On pages 14-15 of the remarks, Applicant argues that Anderson fails to teach moving the clamps during the splitting process. The examiner agrees. However, Hallock is relied on to teach this process. Applicant further argues that Anderson fails to teach the taper portions because the angle Z illustrated in fig. 15 is 60 degrees. The claimed invention doesn’t provide specific taper angles. The claims merely require the taper closer to the tip to have a smaller angle when measuring counterclockwise with respect to a line perpendicular to the longitudinal axis and extending through the tip. The tapers of the punch illustrated in fig. 15 of Anderson meet this limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726